UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    X

NEREIDA MORALES,

                                      Plaintiff,

-against-

THE NEW YORK AND PRESBYTERIAN
HOSPITAL, THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY
OF NEW YORK,
JUAN CARLOS GARCIA, individually,
CHIEDOZIE ANYANWU, individually,
CHASTITY CRUZ, individually,
THOMAS GUGLIEMI, individually,
                                                        Case No.: No. 18-cv-9711 (GBD)
LUCKENCIA ORPHEE, individually,
CHRISTOPHER WALKER, individually,
FARLEY OBUSAN, individually,
ROBERTO HUNTE JR, individually,
AUDREA BLANCHARD, individually,
JAMELA DANIELS, individually,
TARIK COLLINS, individually,
MICHAEL DESZCZ, individually,
JENSI MERCEDES, individually,
MAYFLOR SANTOS, individually,
LESTER WELCH, individually, and
MIRIAM NOLASCO, individually,

                                      Defendants.

                                                    X


                                      FRCP 7.1 CERTIFICATION

               Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and to enable Judges and

Magistrates of the Court to evaluate possible disqualifications or recusal, the undersigned attorneys of

record for Defendant The Trustees of Columbia University in the City of New York, certify that The

Trustees of Columbia University in the City of New York is not publicly traded and does not have a

publicly traded parent corporation.
                                Respectfully Submitted:

                                       JACKSON LEWIS P.C.
                                       44 South Broadway, 14th Floor
                                       White Plains, New York 10601
                                       (914) 872-8060
                                       (914) 946-1216 Facsimile
                                By:    /s/ Susan D. Friedfel
                                       Susan D. Friedfel
                                       Arin M. Liebman
                                       Attorneys for Defendant
                                       The Trustees of Columbia University In The City of
                                       New York

Dated: February 20, 2019
       White Plains, New York




                                      2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     X

NEREIDA MORALES,

                                    Plaintiff,

-against-

THE NEW YORK AND PRESBYTERIAN
HOSPITAL, THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY
OF NEW YORK,
JUAN CARLOS GARCIA, individually,
CHIEDOZIE ANYANWU, individually,
CHASTITY CRUZ, individually,
THOMAS GUGLIEMI, individually,
                                                         Case No.: No. 18-cv-9711 (GBD)
LUCKENCIA ORPHEE, individually,
CHRISTOPHER WALKER, individually,
FARLEY OBUSAN, individually,
ROBERTO HUNTE JR, individually,
AUDREA BLANCHARD, individually,
JAMELA DANIELS, individually,
TARIK COLLINS, individually,
MICHAEL DESZCZ, individually,
JENSI MERCEDES, individually,
MAYFLOR SANTOS, individually,
LESTER WELCH, individually, and
MIRIAM NOLASCO, individually,

                                    Defendants.

                                                     X


                                CERTIFICATE OF SERVICE


               This is to certify that a true and correct copy of Defendant The Trustees of

Columbia University in the City of New York’s FRCP 7.1 Certification has been electronically

filed and served via First Class mail at the addresses set forth below on the 20th day of February,

2019 on counsel for the Party who entered their notice of appearance in this matter:
                                     Abraham Z. Melamed, Esq.
                                    Derek Smith Law Group, PLLC
                                       1 Penn Plaza, Suite 4905
                                     New York, New York 10119
                                        Attorneys for Plaintiff


                                          James S. Frank, Esq.
                                      Epstein Becker & Green, P.C.
                                            250 Park Avenue
                                       New York, New York 10177
                          Attorneys for Defendants Santos, Blanchard, Collins,
                       Deszcz, Flores, Gugliemi, Hunte, Nolasco, Obusan, Orphee,
                            The New York-Presbyterian Hospital, and Welsh



                                                       ____/s/ Arin M. Liebman
                                                             Arin M. Liebman
4813-6381-4535, v. 1
